Citation Nr: 0426665	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  03-03 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a head injury with memory loss and headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1992 to June 
1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2001 rating decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO). 

In May 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing has been associated with the file.  


FINDING OF FACT

The residuals of a head injury are manifested by chronic 
headaches with characteristic attacks occurring more than 
once per month over the last several months, but do not 
produce severe economic inadaptability.   


CONCLUSION OF LAW

The schedular criteria for a rating of 30 percent for 
residuals of a head injury with memory loss and headaches 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§3.321, 4.7, 4.124a, Diagnostic Code 8100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented at 38 C.F.R. § 3.159, amended VA's duties to 
notify and to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  
Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, which information and evidence 
the claimant is expected to provide, and to ask for any 
evidence in the claimant's possession that pertains to the 
claims or language to the same effect.  

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In January 2001, the veteran filed his claim for increase.  
In an April 2001 letter, the RO notified the veteran of the 
VCAA and the evidence needed to substantiate his claim, 
namely, records of treatment.  The RO notified the veteran 
that VA would obtain VA records and he could submit non-VA 
records or authorized VA to obtain the records on his behalf.  
He was informed to identify any additional evidence in 
support of his claim and he was given 60 days to respond.  
The RO adjudicated the claim in July 2001. 

The Board finds that the RO's preadjudicatory notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice). 

As for the 60 days for a response, prior to adjudicating the 
claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period. 

As for the provision to provide any evidence, the notice to 
submit any additional evidence to support his claim is to the 
same effect. 

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified any 
additional evidence for which he wants VA to obtain on his 
behalf and as there is otherwise no outstanding evidence to 
obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with.

Factual Background

The veteran's service medical records show that he was 
treated for a head injury, sustained in a football game, 
which was followed by headaches. 

In a November 1997 rating decision, the RO granted service 
connection for residuals of head injury with memory loss and 
headaches and assigned a 10 percent rating. 

Records of the National Guard showing that the veteran was 
medically discharged in 1998 because he was unsuitable for 
retention due to memory loss. 

VA records show that in March 1998 migraine headache and 
possible tension headache were diagnosed.  In July 1998, the 
veteran complained of migraine headaches twice monthly for 
the past year.  In September 1999, he complained of head and 
neck pain.  The pertinent diagnosis was headaches.  In 
November 1999, he received a prescription for medication for 
headaches.  In February 2000, the veteran reported his 
headaches were better.  In March 2000, the veteran complained 
of a headache daily.  In June 2000, he complained of chronic 
daily headaches on a scale of 5 out of 10, with "bad 
migraines" at 10 out of 10.  He complained that his current 
medications helped to alleviate only the lower-grade 
headaches.  Examination showed that the veteran was in acute 
distress from headaches with phonophobia and photophobia.  
The diagnosis was migraine and chronic daily headaches.  In 
December 2000, he reported a decrease in the number of mild 
headaches, but major headaches continuing at the rate of 
three to four per month.  In January 2001, the veteran was 
evaluated for neck and shoulder pain.  During the course of 
the evaluation, he stated that he experienced migraines at 
the rate of 1 to 2 per week.   

On VA psychiatric examination in April 2001, the examiner 
reported that he had reviewed the veteran's file and noted 
the veteran's medical history.  According to the veteran he 
had migraines and daily headaches and he had memory problems 
on the job.  

On VA neuropsychological examination in May 2001, the 
examiner reported that he had reviewed the veteran's file and 
noted the veteran's medical history.  The veteran complained 
of memory loss and headaches.  After testing, the examiner 
stated that the results did not indicate cerebral dysfunction 
other than loss of concentration and reduced effort secondary 
to apparent headaches.  Acute episodes of pain caused 
difficulty in finding words and retrieving information.  The 
veteran's attention was intact and immediate and delayed 
memory was within the normal range.  The examiner noted that 
the level of functioning has apparently declined slightly in 
the past year due to headaches.  There was no indication of 
cerebral dysfunction or cognitive disorder beyond that due to 
disruption of concentration and lower effort secondary to 
acute pain.  Overall, the veteran's level of disability was 
in the mild range and due entirely to the chronic headaches.  

In a statement in May 2002, the veteran's wife described the 
veteran's headaches as occurring once a week with 
incapacitating pain, nausea, and photophobia and on occasion 
has had to take the veteran to the hospital for emergency 
treatment. She stated that at times the veteran was unable to 
work due to headaches and the headaches have become worse.

In May 2004, the veteran testified that he had headaches 
daily and migraine headaches about twice a week and that the 
headaches limit his family and recreational activities.  He 
stated that he had worked as a corrections officer and for 
the past two years he has been employed as a computer 
repairman.  He indicated that at work his supervisor made 
allowances for the fact that he had to work through 
headaches.  He also indicated that he typically missed work 
two days a month due to headaches, but otherwise he worked 
through the pain. 

Analysis

In considering the severity of a disability, it is essential 
to trace the entire medical history of the veteran so that a 
rating may accurately reflect the elements of a disability 
present.  38 C.F.R. §§ 4.1, 4.2.  However, while regulations 
require review of the entire recorded history by the 
adjudicator to ensure a more accurate evaluation, they do not 
give past medical reports precedence over the current medical 
findings; where an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board has accordingly reviewed the entire file, but places 
greatest probative value on the most current medical and lay 
evidence regarding the severity of the symptoms.
 
Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4.  The VA 
schedule of ratings applies unless there are exceptional or 
unusual factors that would render application of the schedule 
impractical.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Where a particular disability for which the veteran has been 
service-connected is not listed, it may be rated by analogy 
to a closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. § 4.20. 

The evaluation of the same manifestation under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14. 

The service-connected disability has been rated under 
Diagnostic Code 8045 (brain disease due to trauma).  When, as 
here, the manifestations of the trauma are purely subjective 
complaints (headache, dizziness, insomnia, etc.) the maximum 
rating under the schedule is 10 percent under Diagnostic Code 
9304.  However, the Board does not find that this is the most 
appropriate diagnostic code as the primary manifestation of 
the residuals of the head injury is headaches. 

The more appropriate diagnostic code for rating purposes is 
Diagnostic Code 8100 (migraine).  Under Diagnostic Code 8100, 
the criteria for a 10 percent rating are characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  The criteria for a 30 percent rating, the 
next higher rating, are characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  The criteria for a 50 percent rating, the highest 
rating, are very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.

Applying the criteria of Diagnostic Code 8100 to the current 
findings, the Board finds that the disability picture more 
nearly approximates the criteria of a 30 rating based on the 
character and frequency of the headaches.  The criteria for a 
50 percent rating have not been met because severe economic 
inadaptability has not been demonstrated, as the veteran is 
able to work although he clearly has problems on the job, 
however, the degree of impairment is contemplated in the 30 
percent rating. 

As for the applicability of other diagnostic codes, VA 
examiners have found no basis for a mental disorder or 
cerebral dysfunction or cognitive disorder beyond that due to 
the disruption of concentration due to headaches.  

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  The criteria for extraschedular evaluation are 
marked interference with employment or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b). 

In this case, there is no evidence that the veteran's 
disability causes marked interference with employment beyond 
that envisioned by the rating schedule, and there is no 
evidence that appellant undergoes frequent periods of 
hospitalization due headaches.  Therefore, referral for an 
extraschedular rating is not warranted. 

In conclusions, the evidence of record shows that the primary 
manifestations of the service-connected disability are 
headaches and the character and frequency of the headaches 
more nearly approximate the criteria for a 30 percent rating.


ORDER

A 30 percent rating for residuals of a head injury with 
memory loss and headaches is granted, subject to the law and 
regulations governing the award of monetary benefits. 



____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



